Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s amendment to independent claim 10 is sufficient to overcome the previous 35 USC § 103 rejection of claims 10-13 and 16 recited in the Final Office Action mailed 05/31/2022.
Applicant’s arguments, see Remarks on Pages 4-7, filed 7/28/2022, with respect to the rejection of claims under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following current and new prior art of the record: Hofmann (U.S. Patent Pub. No. 20150157491), Hofmann (U.S. Patent Pub. No. 20180168845), Palmisano (U.S. Patent No. 6604527), and Ross (U.S. Patent Pub. No. 20170035534).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 8, recites “triangular pocket adapted to a housing of said core” which renders the claim indefinite because it is unclear if the core has its own housing or the applicant means that the triangular pocket is the housing. Further, claim 1, line7 recites the core is a “single body” so it is unclear how the core would have its own housing. For examination purposes, rephrase “triangular pocket adapted to a housing of said core” to read --triangular pocket adapted to provide a housing to said core--.
Claims 11-13 and 16 are rejected for being dependent an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 16, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (U.S. Patent Pub. No. 20150157491) in view of Hofmann (U.S. Patent Pub. No. 20180168845; hereinafter Hofmann’845) and in further view of Palmisano (U.S. Patent No. 6604527).
Regarding claim 10, Hoffman discloses a device for mandibular advancement 02,12 (Paragraph 54 and Figure 1, maxillary miniplast splint 02 and mandibular miniplast splint 12 worn on corresponding teeth), comprising: a first engagement element 15,22 (Paragraph 54, 58, 61 and Figure 6a, positioning means 22 placed over centering pin 15 on mandibular splint 12) configured to be associated with a lower dental arch or mandible; and a second engagement element 05 (Paragraph 59, maxillary positioning means 05 with guiding surface 07 and positioning surface 06) configured to be associated with an upper dental arch or maxilla, said first and second engagement elements 15,22, 05 provided with a first inclined engagement surface 23 (Paragraphs 55, 59 and Figures 1-4, positioning surface 23 of mandible splint 12 and positioning surface 06 of maxillary splint 02 are inclined forward with respect to vertical direction allowing for mandibular adjustment) and a second inclined engagement surface 06 (Paragraphs 55, 59 and Figures 1-4) adapted to determine mandibular advancement, wherein the first engagement element 15,22 comprises a core 15 (Paragraphs 36, 61 and Figures 4 and 7, centering pin 15 formed by a single body of a blanked sheet metal part), formed by a single body, covered by a covering body 22 (Paragraph 54, 58, 61 and Figure 6a, positioning means 22 placed over centering pin 15 via centering recess 25, wherein the centering recess 25 does not have any further recesses) provided with a pocket 25 (Paragraph 54, 58, 61 and Figure 6a) adapted to provide a housing to said core 15 and without any further recesses, said core 15 having an inclined portion (Paragraph 61 and Figures 7 and 6a, recess 25 for centering pin 15 having corresponding inclines that match incline 26a of the positioning surface 23) destined to define, in cooperation with the covering body 22, said first inclined engagement surface 23, and an upper portion of said core 15 is a plate (Paragraphs 36, 62 and Figures 3 and 8, centering pin 15 can be a blanked sheet metal part, forming a plate, with a lower part which can be anchored 16 in the mandibular splint 12 by casting and upper part that extends upwards from the mandibular splint 12), having an inclined side (Paragraph 61 and Figures 7 and 6a, recess 25 for centering pin 15 having corresponding inclines that match incline 26a of the positioning surface 23) in correspondence to said first inclined engagement surface 23, wherein the upper portion of said core 15 maintains a shape (Paragraph 61 and Figures 7 and 6a, centering pin 15 and recess 25 having matching shapes to maintain shape when positioned together) when positioned inside the covering body 22.
However, Hofmann fails to explicitly disclose said second engagement element comprises an orthodontic screw adapted to determine displacement of the second inclined engagement surface.
Hofmann’845 teaches an analogous device for mandibular advancement 01 (Paragraph 72 and Figure 1, occlusal splint 01) with said analogous second engagement element 05 (Paragraph 72 and Figure 2, maxillary positioning means 05r,05l) comprises an orthodontic screw 08 (Paragraph 76 and Figure 2) adapted to determine displacement (Paragraph 76 and Figure 1,  positioning means 05 being displaceable in the longitudinal direction and an adjusting screw 08 being provided for adjustment) of the analogous second inclined engagement surface 06 (Paragraph 75 and Figure 5, the positioning surfaces 06 is inclined forwards with respect to the vertical Z direction).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second engagement element of Hofmann, so that the second engagement element has an orthodontic screw, as taught by Hofmann’845, in order to provide an improved mandibular advancement device with a second inclined engagement surfaces that is displaced by screws allowing for desirable longitudinal repositioning of a mandible relative to a maxillary during treatment (Hofmann’845, Paragraph 76). 
However, the combination of Hoffman in view of Hofmann’845 fails to explicitly disclose the covering body provided with a triangular pocket, an upper portion of said core is a triangular plate, wherein the upper portion of said core maintains a triangular shape when positioned inside the covering body.
Palmisano discloses an analogous mandibular advancement device (Col. 2, lines 7-9, mandibular advancement device for treating sleep apnea) with an analogous upper portion (Col. 7, lines 25-40 and see Modified Figure 1 below, upper portion of block 144) of said analogous core 144 (Col. 7, lines 25-40 and Figure 14a, tag 142 covers block 144) is a triangular analogous plate (Col. 7, lines 25-40 and see Modified Figure 1 below, upper portion of block 144 is triangular shaped. It is noted that, insofar as the shape that applicant illustrates in figures 4-6 is generally triangular, so too is plate 144 of Palmisano. Thus, Palmisano is considered to disclose a triangular plate as claimed), wherein the upper portion of said core 144 maintains a triangular shape (Col. 7, lines 25-40 and Figure 14a, triangular shaped block 144 maintains triangular shape when covered by tag 142) when covered by the analogous covering body 142 (Col. 7, lines 25-40 and Figure 14a).

    PNG
    media_image1.png
    265
    540
    media_image1.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the core and its corresponding pocket of Hoffman in view of Hofmann’845, so that the core and pocket (the core 15 of Hofmann modified into a triangular shape of Palmisano provides a triangular shaped pocket 25 of Hofmann to match the shape of the triangular shaped core for maintaining the shape form-fit connection of Hoffman therebetween) are triangular shape and maintain the triangular shape, as taught by Palmisano, in order to provide an improved mandibular advancement device with an enhanced core having the triangular shape for desirable corresponding surface inclines with the engagement surfaces of the mandibular and maxillary splints (Palmisano, Col. 7, lines 25-40). 
However, the combination of Hofmann in view of Hofmann’845 in view of Palmisano as modified fails to explicitly disclose the triangular plate with a rounded vertex.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the shape of the triangular plate of Hofmann in view of Hofmann’845 in view of Palmisano to have a rounded vertex because Applicant has not disclosed that a rounded vertex provides an advantage, is used for a particular purpose, or solves a stated problem (indicating simply that the core which is “substantially” triangular prismatic, see Specification, Page 4, lines 30-31). One of ordinary skill in the art, furthermore, would have expected the mandibular advancement device of Hofmann in view of Hofmann’845 in view of Palmisano and the applicant’s invention to perform equally well with either shape of the core having the flat vertex as taught by Hofmann in view of Hofmann’845 in view of Palmisano or the claimed rounded-vertex core because both shapes are equally capable of providing mechanical strength to allow for forward and rearward adjustment of the first and second engagements elements. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the shape of the core of Hofmann in view of Hofmann’845 in view of Palmisano to obtain the invention as specified in claim 10, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Palmisano in view of Hofmann, see MPEP 2144.04(IV)(B).
Regarding claim 11¸the combination of Hofmann in view of Hofmann’845 in view of Palmisano as modified discloses the invention as described above and further discloses wherein said first engagement element 15,22 is supported by a first structure 12 (Hofmann, Paragraph 54 and Figure 1, mandibular splint 12 worn on lower teeth) adapted to be fitted on teeth of the corresponding lower dental arch, the second engagement element 05 (Hofmann, Paragraph 59) being supported by a second structure 02 (Hofmann, Paragraph 54 and Figure 1, maxillary splint 02 worn on upper teeth) with respect to which it is movable by said orthodontic screw (Hofmann as modified by Paragraph 76 of Hofmann’845, with respect to maxillary positioning means 05 of Hofmann, which is movably adjustable by said orthodontic screw 08 of Hofmann’845) and said core 15 (Hofmann, Paragraph 36 and Figure 7, centering pin 15 with lower portion embedded in mandibular splint 12) has a base completely embedded in a corresponding base portion of said first supporting structure 12.
Regarding claim 12¸the combination of Hofmann in view of Hofmann’845 in view of Palmisano as modified discloses the invention as described above and further discloses wherein said core 15 (Hofmann, Paragraph 61 and Figures 4 and 7) of said first engagement element 15,22 (Hofmann, Paragraph 61 and Figures 4 and 7) comprises the upper portion (Hofmann, Paragraph 62 and Figures 3 and 8) received in said covering body 22 and a base portion embedded (Hofmann, Paragraph 36 and Figure 7, centering pin 15 with lower portion embedded in mandibular splint 12) in said first structure 12 (Hofmann, Paragraph 54 and Figure 1) that can be fitted on the teeth of the corresponding lower dental arch. 
Regarding claim 16, the combination of Hofmann in view of Hofmann’845 in view of Palmisano as modified discloses the invention as described above and further discloses an expansion screw 08 (Hoffman’845, Paragraph 76 and Figure 2) placed on a right portion of the upper dental arch,  and an expansion screw 08 placed on a left portion (Hofmann’845, Figure 4, adjusting screw 08 on left and right sides of maxillary miniplast splint 02) of the upper dental arch, wherein the expansion screws 08 are configured to be activated by tightening a set of male screws (Hofmann’845, Paragraph 76 and Figure 5, male screws of adjusting screw 08 are threadably tightened) in one direction with respect to an occlusal plane (Hofmann’845, Paragraph 74 and Figure 5, positioning means being displaceable in the longitudinal direction/occlusal plane and an adjusting screw 08 being provided for adjustment).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (U.S. Patent Pub. No. 20150157491) in view of Hofmann’845 (U.S. Patent Pub. No. 20180168845) in view of Palmisano (U.S. Patent No. 6604527) and in further view of Ross (U.S. Patent Pub. No. 20170035534).
Regarding claim 13, the combination of Hofmann in view of Hofmann’845 in view of Palmisano as modified discloses the invention as described above but fails to explicitly disclose wherein said first inclined engagement surface and second inclined engagement surface are inclined by a value equal to 70° with respect to an occlusal or masticatory plane.
Ross teaches an analogous device for mandibular advancement 100 (Paragraph 73 and Figure 9, oral apparatus 100) wherein said analogous first inclined engagement surface 20 (Paragraph 83 and Figure 9, lower contact surface 20) and analogous second inclined engagement surface 19 (Paragraph 79 and Figure 9, upper contact surface 19) are inclined by a value equal to 70° with respect to an occlusal or masticatory plane (Paragraphs 79, 83 and Figure 9, Portions of the lower contact surface 20 of an adjustable lower anchor member 16A with lower anchor member corner angle 24 that is between 45 and 135 degrees., Portions of the upper contact surface 19 of an adjustable upper anchor member 15A with upper anchor member corner angle 23 that is between 45 and 135 degrees).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second inclined engagement surfaces of Hofmann in view of Hofmann’845 in view of Palmisano as modified, so that the first and second inclined engagement surfaces are inclined by a value equal to 70° with respect to an occlusal plane, as taught by Ross, in order to provide an improved mandibular advancement device that provides an increase in the surface contact between the first engagement element and second engagement element during adjustment of the mandible relative to the maxilla, as given by the incline angle of the trapezoidal prism shape (Ross, Paragraphs 79 and 83).  Examiner notes that since the claim value of 70° with respect to an occlusal or masticatory plane falls within the  range of 45 degrees to 135 degrees  as taught by Ross in the combination of Hoffmann in view of Ross discussed above, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness" see MPEP 2144.05 I.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stein (US 20130112210 A1) teaches a mandibular advancement device with engagement surfaces and orthodontic screws.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       



/ERIN DEERY/               Primary Examiner, Art Unit 3754